Citation Nr: 1221127	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  06-12 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for low back syndrome with arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for herniation, left thumb tip.

3.  Entitlement to an evaluation in excess of 10 percent for left lateral cutaneous neuropathy. 



ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from October 1971 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDING OF FACT

In a May 2012 letter, prior to the promulgation of a Board decision, the Veteran, acting through his representative, indicated that he no longer wished to pursue his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of all issues involved in the Veteran's appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, acting through his authorized representative, has withdrawn all issues involved in this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review any issue involved in the appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed without prejudice.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


